Per Curiam.

According to the principles adopted by this court, iii the case of M'Millan v, Vanderlip, (12 Johns. Rep. 165.,) the original contract between the parties was an entire contract; and if there had been no subsequent modification, the,, plaintiff could not have recovered upon it until the expiration, bf the year. But the giving of the nóte in question, by the defendants, was, pro tanto, a change or modification of the original agreement, and precludes them. frQm setting up thq original *54' agreement against their own note. ' The evidence .offered wás, therefore, properly overruled, and the motion for a new trial must'be denied.
Motion denied.